Lore, C. J.,
(charging the jury.)
This is a suit brought by Major W. Hudson against Peter J. Hart to recover as he claims á balance with interest to date of $102.64 for services rendered Mr. Hart, upon the basis of fifty ■cents per day during the entire time of the service. As to whether *284Peter J. Hart employed this man to work at that price or whether any balance is due, are questions of fact exclusively for your judgment upon the evidence in this case. There is no law bearing upon it except as to the item or claim made by Mr. Hart which includes payment by liquor. According to the notes of the stenographer the testimony is that they claim that $41 was paid by Mr. Hart either in liquor altogether, or in liquor and tooacco, the liquor not being entirely separate from it. As to the charge so far as it relates to liquor we say to you, that the statute of this State provides that no debt contracted for liquor sold in quantities less than a half a gallon shall be collectible either in Court or before a justice of the peace. Eev. Code 414, § 15.
Now the purpose of that law was unquestionably to prevent anyone from going to a hotel and getting liquor on credit in quantities less than one-half gallon, and if liquor was sold in quantities less than one-half gallon upon credit that bill could not be collected.
But we say to you this, that while a bill of that kind cannot be collected, yet if a man sees fit to work for another, and by a specific and exact agreement to take, and does actually take and receive in payment for that labor liquor, he may do so, because that is not an attempt to collect a bill, but is an agreement on his part to receive something in payment for the work already done, and if paid in that way and received by him in that way, then it is payment, because payment, may be either in money or in something that the creditor agrees to take in place of money, something of value.
But in order for you to allow the credit of $41 or so much of it as relates to liquor, you must be satisfied that there was a distinct agreement or contract made between these parties that that work was to be paid for in liquor to some extent, and that it was so paid by Mr. Hart, and so received by this plaintiff. If it was not so paid and so received, he is entitled to recover that amount at *285your hands, and such other amount, if entitled to recover at all as you may think he is entitled to under all the proof in this case.

Verdict for plaintiff for six cents and costs.